Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of B.L.B., a Child                   Appeal from the 62nd District Court of
                                                     Delta County, Texas (Tr. Ct. No. 11447).
No. 06-21-00111-CV                                   Memorandum Opinion delivered by Justice
                                                     van Cleef, Chief Justice Morriss and Justice
                                                     Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                     RENDERED JUNE 10, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk